Citation Nr: 9916119	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-36 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran has filed a timely appeal with a decision 
of January 8, 1991, that the veteran's discharge from 
military service on May 16, 1975, was issued under conditions 
which constitute a bar to the payment of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973, from August 1973 to May 1975, and from 
November 1976 to November 1977.  The veteran's discharge from 
the period of service extending from August 1973 to May 1975 
was issued under other than honorable conditions.  



REMAND

In a June 18, 1998 response to a letter from the Board of 
Veterans' Appeals (Board), the veteran expressed his desire 
for a hearing before a Member of the Board at the Regional 
Office (RO).

In December 1998, the veteran was provided with a hearing 
before a Member of the Board at the RO.

In a May 1999 letter, the Board notified the veteran that the 
Member who conducted the December 1998 hearing was no longer 
employed by the Board.  The letter further notified the 
veteran that the law requires the Member who conducts the 
hearing on appeal to participate in any decision made on that 
appeal, and the veteran had the right to another hearing 
before a Member of the Board.  The Board requested that the 
veteran clarify whether he wished to attend another hearing 
before a Member of the Board.  In his response dated May 12, 
1999, the veteran expressed his desire for a hearing before a 
Member of the Board at the RO.

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a hearing for the 
veteran at the Oakland, California, RO 
before a Member of the Board.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










